UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4044

FREDDIE LEE WALKER,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, Chief District Judge.
(CR-96-76-MU)

Submitted: September 8, 1998

Decided: August 3, 1999

Before NIEMEYER and WILLIAMS, Circuit Judges,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Brian L. Whisler, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Freddie Lee Walker appeals his conviction for conspiracy to com-
mit bank fraud and possession of counterfeit securities, in violation
of 18 U.S.C. § 371 (1994), and bank fraud and aiding and abetting the
same in violation of 18 U.S.C. §§ 1344 & 2 (1994), and uttering and
possessing forged and fraudulent securities, and aiding and abetting
the same, in violation of 18 U.S.C. §§ 513(a) & 2 (1994). Walker
alleges that the magistrate judge erred in failing to inquire into
attorney-client discussions conducted the night before the plea hear-
ing in violation of Fed. R. Crim. P. 11. Finding no error, we affirm.

On April 3, 1997, Walker appeared before a magistrate judge to
enter his guilty plea. The court continued the hearing until the next
day to permit the parties to clarify the terms of Walker's plea, made
without the benefit of a written plea agreement. On April 4, 1997,
Walker returned to court to enter his plea and engage in the Rule 11
colloquy. At the beginning of the hearing, defense counsel stated,
"Mr. Walker's is a straight-up plea, Your Honor. We've had some
side-bars [sic] last night and we got the matter ironed out, so it will
be a straight up plea." Walker's contention is that the magistrate judge
violated Rule 11 by failing to make a detailed inquiry into the discus-
sion he had with his defense counsel.

Walker contends that the court improperly conducted the Rule 11
hearing in accepting his guilty plea. "In reviewing the adequacy of
compliance with Rule 11, this court should accord deference to the
trial court's decision as to how best to conduct the mandated colloquy
with the defendant." United States v. DeFusco , 949 F.2d 114, 116
(4th Cir. 1991). Rule 11 violations are evaluated under the harmless
error standard. See id. at 117. As a result, this court may vacate a con-
viction resulting from a guilty plea "only if the trial court's violations
of Rule 11 affected the defendant's substantial rights." Id.

The magistrate judge conducted a thorough hearing, ensuring that
Walker understood the rights that he would forego by pleading guilty,
the elements of the charge to which he was pleading guilty, the penal-
ties he faced, the effect of supervised release, the impact of the sen-

                     2
tencing guidelines, and the effect of the plea agreement. Further, the
court ascertained that Walker's plea was voluntary and that a factual
basis existed for his plea. We find that the magistrate judge fully com-
plied with Rule 11 and that this claim is without merit. See id. at 116-
17.

Further, there is no case law to support Walker's claim that a court
should always inquire into attorney-client discussions at a Rule 11
hearing. In addition, Walker fails to specify how his substantial rights
under Rule 11 were affected by the magistrate judge's failure to
inquire into the matter. Walker's speculation that"possibly, the plea
of guilt was taken in contravention of Rule 11" is insufficient to sup-
port his claim. We therefore affirm the judgment.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3